UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): November 26, 2013 JD INTERNATIONAL LIMITED (Exact name of registrant as specified in its charter) NEVADA 33-56574 25-1605846 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) G/F First Asia Tower, 8 Fui Yiu Kok Street, Tsuen Wan, NT, Hong Kong (Address of Principal Executive Offices) +852 36978989 Registrant’s telephone number, including area code Truewest Corporation (Former name or former address if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.03. Amendment to Articles of Incorporation or Bylaws; Change in Fiscal Year. On November 26, 2013, Truewest Corporation filed its Certificate of Amendment (the “Certificate of Amendment”) effecting name change of the Company to JD International Limited. The Company is in the process of notifying the Financial Industry Regulatory Authority (“FINRA”) of the name change.The new CUSIP number for the Company's common stock following the name change is 46616X 106. The Certificate of Amendment was filed with the Secretary of State of the State of Nevada, and is attached as Exhibit 3.1 to this Current Report on Form 8-K and is incorporated herein by reference. Item 9.01 Financial Statement and Exhibits. (d) Exhibits. The following documents are filed herewith: Exhibit No. Description Exhibit 3.1 Certificate of Amendment SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. JD International Limited Date: November 26, 2013 By: /s/ Cheung Wai Yin Name: Cheung Wai Yim Title: Chief Executive Officer 2 EXHIBIT INDEX Exhibit No. Description Exhibit 3.1 Certificate of Amendment 3
